Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albouze (US 2019/0102924).
As per claim 1, Albouze discloses an apparatus comprising:  

3a front facing camera and/or 4a rear facing camera (Figure 14, item 1420; [0025] forward facing and rearward facing sensors; [0115]),   
5a display device (Figure 2; [0025]), 
a processing unit in communication with the motion sensor, the front facing camera, the rear facing camera, and the display device (Figure 14, item 1404), and

7activate the front facing camera, the rear facing camera or both (Figure 14, item 1440 and [0118]-[0120] where the I/O controllers controls the functions of the device); 
8capture a selfie or select one or more precaptured selfies from a plurality of precaptured selfies stored in an image database on the system and/or in a dedicated image database associated with the application using motion based selection processing or hard selection process ([0024] [0025] where the camera captures as selfie; [0028] where the images can be stored; [0031] where data could be stored in the media database);  
9capture surroundings image data, via he front facing camera, the rear facing camera or both, the surroundings image data including environmental data, preset 10data, predefined data, trigger data, or any combination thereof ([0027] when the camera captures an image the surroundings image is also captured; [0028] where background objects could be detected; [0031] where the surrounding image data includes media metadata which includes image location information and image depth data, which are considered environmental data; [0086] where a graphical element (which are considered preset data, predefined data or trigger data) could be selected for triggering a group selfie mode); 
12generate a list of selectable backgrounds derived from the surrounding image data  and display the list of selectable backgrounds ([0060] [0066] where the background images can be saved to and selected from a media database; [0064] where the selfies and background image can be presented as a preview);  
selectable background using either motion based select processing or hard select 15processing ([0059] [0071] where a background could be touch selected);  
remove
17dynamically or manually embed the one or more 18processed selfies into or onto the particular selectable background ([0060] where the user can select a background image from media database; [0064] where the GUI can compose the selfie and background images into a synthetic group selfie); and  
19generate and store a resulting image in the image database and/or the dedicated image database 
As per claim 13, Albouze demonstrated all the elements as disclosed in claim 1, and further discloses wherein the apparatus is a mobile device or wearable device (Figure 2; [0002]).  
As per claim 14, Wiesel demonstrated all the elements as disclosed in claim 3, and further discloses   

Claim 8 is an apparatus claim with limitation similar to claims 1, 3 and 4, combined; therefore is similarly rejected as claims 1, 3 and 4, combined.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) as applied to claim 1 above, and further in view of Wiesel et al. (US 2019/0050427).
As per claim 12, Albouze demonstrated all the elements as disclosed in claim 1. It is noted Albouze does not explicitly teach the claim 2 limitations; however, this is known in the art as taught by Wiesel et al., hereinafter Wiesel. Wiesel discloses 
prior to the select of the one or more precaptured selfies, 2retrieve a set of precaptured selfies from the image database or the dedicated image database ([0578] where previously stored selfie photos are retrieved; [0551] and Figure 35, where a selfie image is selectable by clicking);  
3display the plurality of precaptured selfies ([0551] where the selfie images could be displayed on a scrollable area); and
4scroll through the plurality of precaptured selfies ([0551] where the images are scrollable).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wiesel into Albouze because Albouze discloses generating a selfie image and Wiesel discloses more controls to generate a selfie for the purpose of improving the user experience.
.

Claims 5, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924).
As per claim 15, Albouze demonstrated all the elements as disclosed in claim 4, and further discloses wherein 
the motion sensor is selected from the group consisting of digital cameras, optical scanners, 3optical roller ball devices, touch pads, inductive pads, capacitive pads, holographic devices, laser 4tracking devices, thermal devices, EMF sensors, wave form sensors, arrays of such devices, and Page 3 CWUB bSkie DSD...TlMPF~]P d~gQQ131UTLQ131UTLR 27MAV2ONFOAwpdmixtures or combinations thereof (Figure 14 is a camera containing motion sensor; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extent the function to the claimed device for the purpose of achieving versatilities of the devices),  
the input device is selected from the group consisting of an eye tracking input device, a head 2tracking input device, a glove input device, a body suit input device, and  combinations thereof ([0115] and Figure 2 is a smart phone is a detached input device; as for input devices with the claimed functions, since the claimed functions are notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extent the function to the claimed input devices for the purpose of achieving versatilities of the input devices), and 

As per claim 17, Albouze demonstrated all the elements as disclosed in claim 6, and further discloses wherein the application is further configured to:  
2prior to the generate and store resulting image, manipulate the one or more processing selfies or background image elements ([0066] and Figures 11-13 depict the manipulation process), and/or
in the embed the one or more processed selfies, the one or more processed selfies are placed in the particular background based on the trigger data ([0063]).  
Claims 10 and 12 are apparatus claims with limitations similar to claims 5 and 7, respectively, therefore are similarly rejected as claims 5 and 7, respectively. 

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) and further in view of Song et al. (US 2020/0293812).
As per claim 16, Albouze demonstrated all the elements as disclosed in claim 1, and further discloses wherein the backgrounds comprise environments derived from the surroundings data ([0028] where the background image includes background objects; 
Albouze discloses taking picture with surrounding environment data. It is noted Albouze does not explicitly teach 2the environment could include real world people, virtual people, one or more real-world things, one or more virtual things, one or more real-world animals, one or more 3virtual animal, one or more real world plants, one or more virtual plants, one or more real-world objects, one or more virtual objects, or 4combinations thereof. However, this is known in the art as taught by Song et al., hereinafter Song. Song discloses an image feature detection method in which a person, a building, printed media, a barcode, a logo, an animal, a plant, a toy, a low-texture object, and a high-texture object located within the surrounding environment could be detected (page 11, claims 37-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Song into Albouze because Albouze discloses a method of manipulating a selfie image and Song further discloses the various environmental objects could be detected for the purpose of improving the user experience.
Claim 11 is apparatus claims with limitations similar to claim 6, therefore is similarly rejected as claim 6. 

Claims 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) as applied to claim 1 above, and further in view of Rosen et al. (US 2015/0100578).

once the application is activated:
9activating the front facing camera, the rear facing camera, or both (Figure 14, item 1440 and [0118]-[0120] where the I/O controllers controls the functions of the device); 
10capturing a selfie or selecting one or more precaptured selfies from a plurality of 12recaptured selfies stored in an image database on the system or in a dedicated image 13database associated with the application using motion based selection processing or 14hard selection processing ([0024] [0025] where the camera captures as selfie; [0028] where the images can be stored; [0031] where data could be stored in the media database);
Removing background 11removingimage data from the captured selfie or the one or more precaptured selfies to form one or more processed selfies ([0056 [0059] where selfie image is removed of background image);  
13capturing surroundings image data including environmental data, preset data, 14predefined data, trigger data, or any combination thereof ([0027] when the camera captures an image the surroundings image is also captured); 
generating a plurality of backgrounds derived from the surroundings data and displaying the backgrounds as selectable background icons in on 17onthe display device ([0060] [0066] where the background images can be saved to and selected from a 
18selecting a particular background icon from the background icons using either motion based 19processing or hard select processing ([0059] [0071] where a background could be touch selected); 
 20embedding the one or more processed selfies into or onto the particular background ([0060] [0064] where the GUI can compose the selfie images); and  
21outputting and storing the image in the image database or in the 22dedicated image database ([0065] where the resultant image can be saved; Figure 1, item 110 where the media database stores the images; Figure 11, item 1114; Figure 13, item 1312).  
It is noted Albouze does not explicitly teach
 4installing a selfie embedding application on the system; 5generating and displaying an icon representing the application on the display device6o; 7selecting and activating the application icon using either motion based processing or hard 8select processing.
However, this is known in the art as taught by Rosen et al., hereinafter Rosen. Rosen discloses a content capturing method in which a stored application can be used to capture a selfie ([0145] where a selfie icon is displayed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosen into Albouze because Albouze discloses manipulating a selfie image and Rosen discloses the controls to taking a selfie for the purpose of improving the user experience.
.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) in view of Rosen et al. (US 2015/0100578), and further in view of Wiesel et al. (US 2019/0050427).
As per claim 114, Albouze and Rosen demonstrated all the elements as disclosed in claim 13.
It is noted Albouze and Rosen do not explicitly teach   
2prior to embedding, manipulating one or more elements of the particular background to form 3a modified background; and 4embedding the one or more processed selfies into or onto the modified background. However, this is known in the art as taught by Wiesel. Wiesel discloses a method of generating selfie image where the background image could be modified ([0489] [0490] [0491] where the user-mask image (selfie) and product-mask image (background) are resized, matched and combined).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wiesel into Albouze and Rosen because Albouze and Rosen disclose a method of manipulating a selfie image and Wiesel discloses the background image could be manipulated for the purpose of improving user experience.
Claim 15 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Albouze (US 2019/0102924) in view of Rosen et al. (US 2015/0100578), and further in view of Lin (EP 3182202A1).
As per claim Page 19SpecificationAD:02001/3IUTLROBERT W. STROZIER, P.L.L.C.C - AtzDSDcn .QS 11a.vD, Q3= I1 n17, Albouze and Rosen demonstrated all the elements as disclosed in claim 16.
It is noted Albouze and Rosen do not explicitly teach wherein, in the embedding step, the one or more processed selfies are placed in the particular background based on the trigger data. However, this is known in the art as taught by Lin. Lin discloses a display method in which an image of the selfie person is determined to be displayed in a specific position of a taken photo according to the selfie parameters ([0029]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lin into Albouze and Rosen because Albouze and Rosen disclose a method of embedding a selfie image on a background and Lin discloses the selfie image could be positioned with a trigger data (selfie parameters) for the purpose increasing displaying options.

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
Applicant argues Albouze does not teach 
an interface configured to capture surrounding information or data from the forward and/or rear facing cameras and/or sensors (or methods implementing same) and then to generate backgrounds derived from the surroundings information or data, 
As per claims 2 and 9, Applicant argues Wiesel does not teach 
“capturing surroundings information or data from the front and/or rear facing cameras and/or sensors and generating backgrounds derived from the surroundings information or data, which may including real-world people, virtual people, one or more real-world things, one or more virtual things, one or more real-world animals, one or more virtual animals, one or more real-world plants, one or more virtual plants, one or more real-world objects, one or more virtual objects, or combinations thereof. In reply, the Examiner consider Albouze in view of Song et al. meet the limitation.
As per claims 5-7 and 10-12, Applicant argues Wiesel does not teach 
“capturing surroundings information or data from the front and/or rear facing cameras and/or sensors and generating backgrounds derived from the surroundings 
As per claims 13, 16 and 18-20, since Albouze meet the claim 1 limitation, Albouze in view of Rosen meet the claimed 13, 16 and 18-20 limitations.
As per claims 14 and 15, Albouze in view of Rosen et al. and Wiesel et al. meet the limitations as rejected.
As per claim 17, the rejection under Albouze (US 2019/0102924) and Rosen et al. (US 2015/0100578), and further in view of Ito et al. (US 2014/0185871) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Albouze (US 2019/0102924) and Rosen et al. (US 2015/0100578), and further in view of Lin (EP 3182202A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 25, 2022